227 F.3d 807 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.EUGENE JOHNSON, also known as GENO, Defendant-Appellant.
No. 99-2691
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 14, 2000Decided September 13, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98 CR 30091--Jeanne E. Scott, Judge.[Copyrighted Material Omitted]
Before POSNER, RIPPLE and ROVNER, Circuit Judges.
RIPPLE, Circuit Judge.


1
Eugene Johnson was  indicted for selling 1.1 grams of cocaine base  ("crack") to a Government informant. Before the  district court, he entered a plea of guilty to  the charge of knowingly and intentionally  distributing a controlled substance, in violation  of 21 U.S.C. sec.841(a)(1). At his sentencing  hearing, the court found that Mr. Johnson had  engaged in other relevant conduct by selling 56.7  grams of crack and 28.35 grams of cocaine. See  U.S.S.G. sec.1B1.3. The court added these amounts  to the 1.1 grams of crack that Mr. Johnson had  sold to the informant during the charged offense  and then calculated his base offense level as 32.


2
The court then enhanced Mr. Johnson's sentence  two levels for possessing a firearm during his  other relevant conduct. See U.S.S.G. sec.2D1.1.  Finding that Mr. Johnson had threatened the  informant in order to prevent him from  testifying, the court also enhanced Mr. Johnson's  sentence two levels for obstructing justice, see  U.S.S.G. sec.3C1.1, and denied his request for a  downward departure for accepting responsibility,  see U.S.S.G. sec.3E1.1. The court further denied  Mr. Johnson's request for a discretionary  downward departure based on his family  responsibilities.


3
Then, the court sentenced him to 276 months  imprisonment and 6 years supervised release. Mr.  Johnson now challenges all aspects of his  sentence on appeal. For the reasons set forth in  the following opinion, we affirm the judgment of  the district court.


4
* BACKGROUND

A.  Facts

5
For over a year, Earl Nelson sold crack that he  previously had purchased from Mr. Johnson and Mr.  Johnson's co-defendant, Chris Harris. With  several charges pending against him, however,  Nelson agreed to cooperate with authorities and  to purchase crack from various drug dealers,  including Mr. Johnson and Harris. For Nelson's  controlled purchase from Mr. Johnson, the  authorities outfitted Nelson with a recording  device and then monitored his actions while he  purchased 1.1 grams of crack from Mr. Johnson.  Based on this transaction, a grand jury returned  an indictment against Mr. Johnson for knowingly  and intentionally distributing crack in violation  of 21 U.S.C. sec.841(a)(1).1


6
Mr. Johnson entered an open plea of guilty  before the district court. At his plea hearing,  Mr. Johnson requested a downward departure in his  sentence for acceptance of responsibility. The  Government clarified that, although it probably  would not object to Mr. Johnson's request, there  was no firm agreement between the parties on the  matter and that the Government had no obligation  to move for such a departure.2


7
After this plea hearing and while awaiting  sentencing, Mr. Johnson was imprisoned, along  with Nelson and Harris, at the Sangamon County  Jail in Springfield, Illinois. During this time,  the Government received a report from Nelson in  which he stated that, because he was planning to  testify on behalf of the Government, Mr. Johnson  had threatened his life. According to Nelson, he  was entering the jail's gym while Mr. Johnson was  leaving. While they were passing each other, Mr.  Johnson accused Nelson of setting him up. Mr.  Johnson then pointed his finger at Nelson, as if  his finger were a "gun," and said "pow." Sent.  Tr. at 60. Mr. Johnson also told Nelson, "when  you hit the streets, you dead." Id. At the same  time, Nelson could see Harris walking down the  hall toward them. As soon as Nelson was released  from jail, he reported these threats to an agent  of the Drug Enforcement Agency ("D.E.A."). In  response to the threats, the D.E.A. helped Nelson  move from the state of Illinois. The D.E.A. and  Nelson also began preparations for Nelson's  family to join him in his new locale.


8
Based on Mr. Johnson's conduct toward Nelson,  the Government recommended that his sentence be  enhanced for obstructing justice and that his  request for a downward departure for accepting  responsibility be denied.

B.  The Sentencing Hearing

9
At Mr. Johnson's sentencing hearing, the court  determined that Mr. Johnson had engaged in the  "other relevant conduct"3 of selling crack and  cocaine with Harris. According to testimony at  the sentencing hearing, Mr. Johnson was Harris'  "right hand man," and everywhere Harris went, Mr.  Johnson went. Sent. Tr. at 49. Together they had  sold or fronted crack and cocaine in large  quantities to several other dealers, who in turn  had sold the drugs for individual use. The court  consequently found that Harris and Mr. Johnson  had been involved in an ongoing course of conduct  involving the sale of crack and cocaine for the  one and one-half years prior to Mr. Johnson's  arrest.


10
From that course of conduct, the court found  that Mr. Johnson was accountable for 56.7 grams  of crack and 28.35 grams of cocaine. The court  based its crack calculation on the testimony of  Walter Kling. Kling testified extensively at the  sentencing hearing about his own involvement in  selling crack and cocaine with Harris and Mr.  Johnson. He also testified that, on one occasion,  he had brought a scale to Harris and watched as  Harris weighed crack on it. Then, Harris had  fronted 2 ounces (56.7 grams) of the crack to Mr.  Johnson and then 2 ounces to Kling. The court  attributed to Mr. Johnson the 56.7 grams of crack  that Harris had fronted to him. Next, the court  calculated the quantity of cocaine attributable  to Mr. Johnson by using information provided by  Jerry Smith. Smith, who had been arrested with  28.35 grams of cocaine in his possession,  reported to the D.E.A. that he had paid Harris  for the cocaine, which Mr. Johnson then had  handed to him. The court attributed to Mr.  Johnson this 28.35 grams of cocaine. The court  then added these two amounts to the 1.1 grams of  crack for which Mr. Johnson was arrested. From  the aggregation of these amounts, the court  calculated Mr. Johnson's base offense level as  32.


11
The court next found that Mr. Johnson had  possessed a firearm during his other relevant  conduct. Although no evidence indicated that Mr.  Johnson had possessed a firearm when he sold  Nelson the 1.1 grams of crack, the offense for  which he later was convicted, the court found  that Mr. Johnson had possessed a firearm during  his course of conduct of selling crack and  cocaine. Specifically, the court credited the  testimony of Nelson that, on one occasion, Mr.  Johnson had possessed a .45-caliber firearm while  he was selling crack to Nelson. The court stated,  moreover, that Mr. Johnson had been seen in the  possession of a firearm at a birthday party for  Harris. At this same time, Harris had a  substantial amount of money on him and was not  gainfully employed. In the absence of evidence  refuting these facts, the court found that there  was "a likely connection to the gun and the other  relevant conduct," namely, the sale of crack and  cocaine. Sent. Tr. at 138. Thus, under sec.2D1.1  of the Sentencing Guidelines, the court enhanced  Mr. Johnson's sentence two levels for possession  of a firearm.


12
At the sentencing hearing, Nelson also testified  about Mr. Johnson's threat against him. Prison  officials testified that it was improbable that  Mr. Johnson and Nelson would encounter each other  while Harris was in sight, but they also stated  that it was not impossible. The officials also  noted that the gym time for Mr. Johnson's cell  block immediately preceded the gym time for  Nelson's cell block.4 Thus, concluded the  court, Mr. Johnson could have been leaving the  gym as Nelson was entering and the testimony of  the officials on this point lent credibility to  Nelson's testimony about the incident.  Furthermore, the court noted other factors  indicating that Nelson's testimony was credible,  including that Nelson had reported the incident  to the D.E.A. immediately after his release from  jail, that he had moved to a different state, and  that he also was planning to relocate his family.  Finding that Nelson was credible, the court found  that Mr. Johnson had threatened Nelson in order  to prevent Nelson from testifying against him. On  the basis of this evidence, the court held that,  because Mr. Johnson had threatened a witness  against him, he had obstructed justice and that  his sentence accordingly should be increased two  levels pursuant to sec.3C1.1 in the Sentencing  Guidelines. Moreover, because Mr. Johnson had  threatened Nelson, the court also found that he  had not accepted responsibility and, thus, denied  his request for a downward departure.


13
Finally, the district court refused to depart  downward for Mr. Johnson's family circumstances--  he has two young children to support--because Mr.  Johnson had not shown that his family  circumstances were out of the ordinary.5


14
The court determined that Mr. Johnson had an  offense level of 36 and a Criminal History  Category of III, which produced a sentencing  range of 235 to 293 months. Then, the court  sentenced Mr. Johnson to 276 months imprisonment  and 6 years supervised release.

II
DISCUSSION
A.  Standard of Review

15
When reviewing a district court's sentencing  determination, we look at the court's  interpretation of the Sentencing Guidelines de  novo. See United States v. Ewing, 129 F.3d 430,  434 (7th Cir. 1997). However, "we review the  findings of fact underlying the application of  the sentencing guidelines for clear error."  United States v. McEntire, 153 F.3d 424, 431 (7th Cir. 1998); Ewing, 129 F.3d at 434. A finding of  fact is clearly erroneous only when, on the  entire evidence, the reviewing court "is left  with the definite and firm conviction that a  mistake has been committed." United States v.  United States Gypsum Co., 333 U.S. 364, 395  (1948); see also McEntire, 153 F.3d at 431.  During sentencing, the Government must prove the  facts underlying the base offense or an  enhancement by a preponderance of the evidence.  See United States v. Smith, 210 F.3d 760, 762  (7th Cir. 2000). Furthermore, because the Federal  Rules of Evidence do not apply, the district  court may hear evidence that would not otherwise  be admissible, such as hearsay. See McEntire, 153 F.3d at 435; United States v. House, 110 F.3d 1281, 1285-86 (7th Cir. 1997).

B.  Other Relevant Conduct
1.

16
The district court's calculation of the quantity  of drugs attributable to Mr. Johnson during both  the offense of his conviction and any other  relevant conduct is reviewed only for clear  error. See United States v. Robinson, 164 F.3d 1068, 1070 (7th Cir.), cert. denied, 120 S. Ct. 122 (1999); United States v. Beler, 20 F.3d 1428,  1431 (7th Cir. 1994). In determining a  defendant's base offense level, the district  court must consider quantities of drugs that were  not specified in the count of conviction but that  were part of the "same course of conduct" or  "common scheme or plan" as the offense of  conviction. U.S.S.G. sec.1B1.3(a)(2); McEntire, 153 F.3d at 434; Beler, 20 F.3d at 1431. The  Commentary to the Sentencing Guidelines explains  that offenses are part of the same course of  conduct if they are "part of a single episode,  spree, or ongoing series of offenses." U.S.S.G.  sec.1B1.3, comment. (n.9). To make this  determination, the sentencing court should focus  "on whether the government has demonstrated a  significant 'similarity, regularity, and temporal  proximity'" between the uncharged conduct and the  convicted offense. United States v. Bacallao, 149 F.3d 717, 719 (7th Cir. 1998) (citations  omitted).6 "[T]he information underlying the  court's approximation must possess sufficient  indicia of reliability," and "[u]nreliable  allegations must not be considered." Beler, 20 F.3d at 1433 (citations omitted); see also  Robinson, 164 F.3d 1070; McEntire, 153 F.3d at  431.


17
Mr. Johnson argues that the evidence of his  "other relevant conduct" was not sufficiently  reliable. He points to discrepancies in the  testimony of the witnesses and to the fact that  the witnesses were drug-using felons who were  receiving reductions in their own sentences for  testifying against Mr. Johnson. The district  court heard these facts and the witnesses'  testimony and found the testimony to be credible.  A sentencing court's credibility determinations  are accorded exceptional deference. See United  States v. McClinton, 135 F.3d 1178, 1193 (7th  Cir.), cert. denied, 524 U.S. 921 and 525 U.S. 885 (1998). "As this court has held countless  times, sentencing judges are fully capable of  considering the motivations of witnesses in  weighing conflicting evidence and, because they  have had an opportunity to assess the demeanor of  the witnesses, are in a better position than this  court to make credibility determinations." House, 110 F.3d at 1285-86. Moreover, we have held that  "a district court is entitled to credit testimony  that 'is totally uncorroborated and comes from an  admitted liar, convicted felon, large scale drug-  dealing, paid government informant.'" McEntire, 153 F.3d at 436 (quoting United States v. Garcia,  66 F.3d 851, 857 (7th Cir. 1995)).


18
Here, the district court detailed how it  determined the amount of drugs attributable to  Mr. Johnson for his other relevant conduct. The  court's findings were based on witnesses'  testimony that it found credible; no facts  directly contradicted the witnesses' testimony,  and aspects of the testimony were corroborated by  other sources. Therefore, the evidence underlying  the witnesses' testimony had a sufficient indicia  of reliability, and the district court's drug  quantity calculation must be upheld.

2.

19
The district court enhanced Mr. Johnson's  sentence for possession of a firearm in  connection with his drug trafficking activities  pursuant to sec.2D1.1 of the Sentencing  Guidelines. At the sentencing hearing, Nelson  testified that he had seen Mr. Johnson with a  .45-caliber firearm on two separate occasions. On  one occasion, Mr. Johnson was with Harris, who  was in possession of a large quantity of cash,  and, on the other occasion, Nelson was purchasing  drugs from Mr. Johnson. Based on this evidence,  the court found that Mr. Johnson had possessed  the firearm during his related course of conduct  of selling crack and cocaine.


20
The applicable guideline section states: "If a  dangerous weapon (including a firearm) was  possessed, increase by 2 levels." U.S.S.G.  sec.2D1.1. "Although it is the government's  initial burden to prove by a preponderance of the  evidence 'that the defendant possessed a weapon  in a place where drugs were present,' the burden  of persuasion then falls upon the defendant to  demonstrate that it is 'clearly improbable' that  the weapon was connected with [his] drug  trafficking." United States v. Tyler, 125 F.3d 1119, 1122 (7th Cir. 1997) (quoting United States  v. Booker, 115 F.3d 442, 443 (7th Cir. 1997) (per  curiam)); see also McClinton, 135 F.3d at 1193.  The district court's characterization of the  relationship between a weapon and a defendant's  underlying offense is a factual assessment that  is reviewed only for clear error. See United  States v. Cain, 155 F.3d 840, 843 (7th Cir.  1998); McClinton, 135 F.3d at 1193; Tyler, 125 F.3d at 1122.


21
The firearm possession here did not occur during  the transaction for which Mr. Johnson was  convicted; however, we have stated previously  that the enhancement may be applied if the  sentencing court finds that the defendant  possessed the firearm during the offense that led  to the conviction or during relevant conduct. See  United States v. Berkey, 161 F.3d 1099, 1102 (7th  Cir. 1998); Cain, 155 F.3d at 843. "[A]n  enhancement under sec.2D1.1(b)(1) is appropriate  for simple, and entirely passive, possession" of  a firearm. Booker, 115 F.3d at 443. "For purposes  of a weapons enhancement, the government need not  show that the defendant used the firearm during  the commission of a drug sale, but only that he  possessed the firearm during the offense that led  to the conviction, or during relevant conduct, as  defined by U.S.S.G. sec.1B1.3." Berkey, 161 F.3d  at 1102. The proximity of a weapon to drug  proceeds provides a sufficient nexus to conclude  that "it was not clearly improbable that the gun  was connected with the offense." McClinton, 135 F.3d at 1193.


22
The district court found that Mr. Johnson  possessed the firearm on two occasions: (1) when  he was in the company of Harris, who was in  possession of a large amount of cash and (2)  during the sale of crack to Nelson. Mr. Johnson  offered no evidence to show that it was clearly  improbable that the firearm was used in  connection with his drug sales. See Berkey, 161 F.3d at 1103. The Government's evidence,  therefore, is sufficient to support a finding  that Mr. Johnson possessed the firearm during his  other relevant conduct of selling crack and  cocaine. Because the court found that Mr. Johnson  possessed the firearm during his relevant conduct  of selling crack cocaine and cocaine, it properly enhanced his sentence for possession of a  firearm.

C.  Obstruction of Justice

23
Because the district court found that Mr.  Johnson had threatened Nelson, we must uphold  this finding unless we are left with the firm  belief that an error has been made. See Ewing, 129 F.3d at 433-34. We conclude that a rational  trier of fact could find that Nelson was a  credible witness. The testimony of the prison  officials corroborated, in part, Nelson's  testimony; the officials reported on the  prisoners' housing patterns and activities and  explained that it was not impossible for all  three men to pass. Also, Nelson and a D.E.A.  agent testified that, as soon as Nelson left the  jail, he reported the threats to the D.E.A. and  then moved out of the state. Based on this  evidence, a rational fact finder could find that  Nelson was a credible witness and could credit  Nelson's statement that Mr. Johnson threatened  him.


24
Section 3C1.1 of the Sentencing Guidelines  provides that a defendant's sentence may be  increased for obstructing justice. The section  states as follows:


25
If (A) the defendant willfully obstructed or  impeded, or attempted to obstruct or impede, the  administration of justice during the course of  the investigation, prosecution, or sentencing of  the instant offense of conviction, and (B) the  obstructive conduct related to (i) the  defendant's offense of conviction and any  relevant conduct; or (ii) a closely related  offense, increase the offense level by 2 levels.


26
U.S.S.G. sec.3C1.1. The Commentary to this  section explains that a defendant may obstruct  justice by "threatening, intimidating, or  otherwise unlawfully influencing a co-defendant,  witness, or juror, directly or indirectly, or  attempting to do so." U.S.S.G. sec.3C1.1,  comment. (n.4(a)). Thus, because the district  court found that Mr. Johnson had threatened  Nelson, its finding that Mr. Johnson obstructed  justice is not clearly erroneous. Based on its  findings, the district court properly enhanced  Mr. Johnson's sentence for obstruction of  justice.

D.  Acceptance of Responsibility

27
Because the district court found that Mr.  Johnson had threatened Nelson, it also found that  he did not accept responsibility. "The district  court's acceptance of responsibility  determination is a factual finding which we  review for clear error." United States v. Fiore,  178 F.3d 917, 925 (7th Cir. 1999). A defendant  may be entitled to a reduction in his sentence if  he accepts responsibility for his actions.7 See  Ewing, 129 F.3d at 435. By threatening Nelson,  however, Mr. Johnson is not entitled to such a  reduction in his sentence. As the Commentary to  U.S.S.G. sec.3E1.1 explains:


28
4. Conduct resulting in an enhancement under  sec.3C1.1 (Obstructing or Impeding the  Administration of Justice) ordinarily indicates  that the defendant has not accepted  responsibility for his criminal conduct. There  may, however, be extraordinary cases in which  adjustments under both sec.sec.3C1.1 and 3E1.1  may apply.


29
5. The sentencing judge is in a unique position to  evaluate a defendant's acceptance of  responsibility. For this reason, the  determination of the sentencing judge is entitled  to great deference on review.


30
U.S.S.G. sec.3E1.1, comment. (nn.4 & 5) (emphasis  added). Therefore, once a court finds that the  defendant obstructed justice, absent  extraordinary circumstances, the defendant should  be denied a reduction for accepting  responsibility. See Ewing, 129 F.3d at 435.


31
Mr. Johnson has not shown that extraordinary  circumstances exist here. Indeed, the situation  before us presents a particularly appropriate one  in which to enhance a sentence for obstructing  justice and to deny a downward departure for  accepting responsibility. Mr. Johnson claims that  he demonstrated acceptance of responsibility by  pleading guilty. Yet, after entering that plea  and awaiting sentence, he threatened the witness  against him. Mr. Johnson's threat of Nelson  belied any sense of remorse that should be  attendant to an acceptance of responsibility. Mr.  Johnson clearly did not accept responsibility for  his actions, and, therefore, the district court  properly denied his request for a downward  departure.


32
E.  Downward Departure for Family  Responsibilities


33
Finally, Mr. Johnson seeks review of the  district court's refusal to grant a downward  departure due to his family responsibilities. Mr.  Johnson has two dependents that he claims to  support financially. The court explained that  courts usually depart only "where the record  supports a finding of significant or unusual  family responsibilities." Sent. Tr. at 142. The  court considered Mr. Johnson's request but stated  that Mr. Johnson had not shown that his situation  was anything but typical. Thus, the court refused  Mr. Johnson's request for a downward departure.


34
"The decision of a district court to deny a  downward departure is a discretionary decision  not subject to the review of this court." United  States v. Saunders, 129 F.3d 925, 933 (7th Cir.  1997); see also United States v. Mattison, 153 F.3d 406, 413 (7th Cir. 1998); United States v.  Tyler, 125 F.3d 1119, 1123 (7th Cir. 1997). We  lack jurisdiction to review the district court's  decision unless the sentence is imposed in  violation of the law or as a result of an  incorrect application of the Sentencing  Guidelines. See United States v. Guy, 174 F.3d 859, 861 (7th Cir. 1999); United States v. Yoon,  128 F.3d 515, 529 (7th Cir. 1997).


35
According to sec.5H1.6 of the Sentencing  Guidelines, "[f]amily ties and responsibilities .  . . are not ordinarily relevant in determining"  the defendant's sentence. We have held, however,  that unusual and extraordinary family  circumstances may justify a downward departure,  although this departure is not the norm. See Guy, 174 F.3d at 860. Here, the court understood it  had the power to grant a downward departure for  family responsibilities, but specifically  addressed the request and refused to grant it.  Because that decision was within the court's  discretion, and not in violation of the law or an  incorrect application of the Sentencing  Guidelines, we cannot review it.

Conclusion

36
For the foregoing reasons, the judgment of the  district court is affirmed.

AFFIRMED


Notes:


1
 The relevant statutory provision states as  follows:
(a)  Unlawful acts
Except as authorized by this subchapter, it  shall be unlawful for any person knowingly or  intentionally--
(1)  to manufacture, distribute, or dispense, or  possess with intent to manufacture, distribute,  or dispense, a controlled substance[.]
21 U.S.C. sec.841.


2
 In order to clarify the Government's position,  the district court asked Mr. Johnson's counsel  whether a plea agreement existed. The following  exchange then took place:
MR. REID (Counsel for Mr. Johnson): Well, there  is no written agreement, Your Honor. And I would  say there's no agreement, other than we--
THE COURT: You're request is a three Offense  Level reduction, but has the Government agreed to  that, for example?
MR. BASS (Counsel for the Government): Your  Honor, I will say I have indicated to Mr. Reid  that as we stand here today, if the Defendant  pleads guilty, then as we sit here today it would  be my view that he has accepted responsibility  and has done so in a timely manner. But having  said that, there's no specific agreement between  the Government and the Defense.
And as I indicated to Mr. Reid, in all  likelihood, if circumstances don't change, I'm  not going to have any objection to that  acceptance. But there's still issues to be  addressed that could have a bearing on that  acceptance.
THE COURT: So you're not binding yourself at  this time?
MR. BASS: Exactly.
THE COURT: Is that understood, Mr. Reid?
MR. REID: That's understood, judge.
R.17 at 4-5.


3
 See U.S.S.G. sec.1B1.3.


4
 Moreover, the prison officials stated that a  guard might not observe one inmate verbally  threatening another, due to the guard's  responsibility to watch several inmates at once,  and that, even if the guard did observe the  threat, he might not report the incident because,  "it's not uncommon for inmates to threaten other  inmates" or prison guards. Sent. Tr. at 100.


5
 Mr. Johnson has two young children with his  girlfriend of five years. He also claims to  support a child his girlfriend had from a  previous relationship.


6
 A finding that a defendant engaged in "other  relevant conduct" allows the court to consider  quantities of drugs not addressed in the count of  conviction as long as "'the unconvicted  activities bore the necessary relation to the  convicted offense.'" Bacallao, 149 F.3d at 719  (quoting United States v. Duarte, 950 F.2d 1255,  1263 (7th Cir. 1991)).


7
 sec.3E1.1.  Acceptance of Responsibility
(a) If the defendant clearly demonstrates  acceptance of responsibility for his offense,  decrease the offense level by 2 levels.
(b) If the defendant qualifies for a decrease  under subsection (a), the offense level  determined prior to the operation of subsection (a), is level 16 or greater, and the defendant has  assisted authorities in the investigation or  prosecution of his own misconduct by taking one  or more of the following steps:
(1) timely providing complete information to the  government concerning his own involvement in the  offense; or
(2) timely notifying authorities of his intention  to enter a plea of guilty, thereby permitting the  government to avoid preparing for trial and  permitting the court to allocate its resources  efficiently,
decrease the offense level by 1 additional level.
U.S.S.G. sec.3E1.1.